Mason, J.,
dissented, and delivered the following opinion:
I am of the opinion that the plaintiff’s second prayer ought to have been granted.
If the sale to Mr. Morris was the fruit of the labor and skill of the plaintiff previously rendered, the defendant ought to pay for them, and that fact ought to' be left to the jury. The mere circumstance of havingbhanged her relation to the property, from part to sole owner, whether this was done to evade her responsibility to the defendant or not, does not, in my opinion, vary the question. Nor did the revocation of the authority of the plaintiff change the case. This revocation did not take place until after the service had been rendered, and the defendant placed in a condition to profit by it. Keener vs. Brooke and Harrod, 2 Md. Rep., 63.
My opinion is,, the judgment ouglit to be reversed and the cause remanded.